Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to application 16/336,615 filed March 26, 2019.
Claims 1-20 are pending.

Priority
As required by M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on applications filed on August 23, 2017 (PCT/JP2017/030147) and October 19, 2016 (Japan 2016-204952).

Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

Information Disclosure Statement
As required by M.P.E.P.  609(C), the applicant’s submissions of the Information Disclosure Statements dated March 26, 2019, May 24, 2019, and June 4, 2019 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609, a copy of the PTOL-1449 initialed and dated by the examiner is attached to the office action.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a first selecting unit configured to, a setting unit configured to, a second selecting unit configured to in claim 1, a display control unit configured to in claim 13, and a display control unit configured to in claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The instant specification states “units” are implemented as computer programs, specifically, first selecting unit 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims are directed to a program without any structural recitations (i.e. software per se). A computer program per se is not directed to any of the statutory categories, therefore the claim is rejected under 35 U.S.C. 101 as being non-statutory.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tse et al. (US Publication 2012/0249422 A1) in further view of Lim et al. (US Publication 2016/0116983 A1).
Regarding claim 1, Tse teaches an information processing device, comprising: 
a first selecting unit configured to control selection of a selection target including an operation target on a basis of information related to a first operation on the selection target by an operating entity (FIG. 8 illustrates a selection gesture which can be used ... the input interface 44 interprets the gesture as a selection gesture and thus the digital object 110 is selected ... The gesture recognition methodologies described above may be embodied in a computer program comprising program modules)([0062], [0063], and [0074]; a gesture program controls selection of a target based on an operation of an operating entity (i.e. user) on a target (i.e. digital object)); 
a setting unit configured to set an operation region … in a first object (a set of tool icons 132 to 136 is projected onto the open hand H)([0066]; an interaction region of tools is set in a first object (i.e. hand) by a program); and
a second selecting unit configured to control selection ….  a second operation on the first object in which the operation region is set by the operating entity (The user may then select a tool icon, such as for example tool icon 132, by moving a finger on their hand across the tool icon 132 … the set of tool icons 132 to 136 moves with the position of the hand H such that set of tool icons 132 to 136 is always projected onto the hand H)([0066]; a program controls selection operation on the hand and the interaction region of tools is set by a user based on placement of the hand).
(The input area 10 may be divided into a plurality of cells 11. The cells 11 may respectively correspond to input objects 20 ... FIG. 7A illustrates the portable device 200 by which music is played back, and a drag input to an input area 10 ... In response to the drag input, the controller 213 may generate a selection command for a volume control object ... A user may select one of the input objects by selecting one of the cells. The external device 300-2 may process the input object, based on a selection command received from the portable device 200-3)([0080], [0097], and [0139]; input area corresponds to a selected operation (i.e. user selecting “Music” program in Figure 16A) and controls the program based on input operation on the hand). The examiner notes Tse and Lim teach controlling an information device through operations on objects. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Tse to include the setting and controlling of Lim such that the device sets an input region which corresponds to selected operation and controls based on operation on the hand. One would be motivated to make such a combination to provide the advantage of supplying a convenient user input scheme.
Regarding claim 2, Tse-Lim teach the information processing device according to claim 1, wherein the information related to the first operation includes information obtained by estimating a form of a body of the operating entity facing the selection target (Tse - the input interface 44 compares all hand positions with all shadow positions, and pairs each hand with the nearest shadow)([0043]; a shadow is an estimate of a form of a user facing a target).
Regarding claim 3 Tse-Lim teach the information processing device according to claim 1, wherein the first operation includes an operation using the first object (Tse - When a user places their hand within the 3D space TDIS without contacting the interactive surface 24)([0062]).
Regarding claim 4, Tse-Lim teach the information processing device according to claim 3, wherein the first operation includes an operation on a sensor configured to acquire a position, a form, and/or the like of the first object (Tse - Each of the imaging assemblies has an infrared (IR) light source and an imaging sensor having an associated field of view)([0034]).
Regarding claim 5, Tse-Lim teach the information processing device according to claim 3, wherein the first object is a part of a body of the operating entity (Tse - When a close or distant gesture is performed by a user using an object such as for example a user's hand H within the 3D space TDIS, at a location intermediate the projection unit 30 and the interactive surface 24)([0036]).
Regarding claim 6, Tse-Lim teach the information processing device according to claim 1, wherein the first selecting unit holds a state in which the selection target is selected on a basis of information related to a third operation (Tse - The input interface 44 detects the movement of the shadow, and interprets it as a hovering gesture. As a result, text 108 appears on the interactive surface 24 providing information to the user regarding object 100)([0060]; a holding hovering gesture selection is another type of operation).
Regarding claim 7, Tse-Lim teach the information processing device according to claim 6, wherein the first selecting unit releases the holding of the state in which the selection target is selected on a basis of information related to a fourth operation (Tse - the shadow is moved to the position identified by S′, the finger tip portion of shadow S′ overlaps object 100)([0060]; the hovering command is engaged when shadow overlaps an object (i.e. third selecting operation) and is release when the overlap is terminated (i.e. fourth operation)).
Regarding claim 8, Tse-Lim teach the information processing device according to claim 1, wherein the information related to the first operation includes information related to an operated position estimated by the first operation (Tse - The input interface 44 also checks if the shape of the shadow S matches a predefined pattern … the set of tool icons 132 to 136 moves with the position of the hand H such that set of tool icons 132 to 136 is always projected onto the hand H)([0066]; operated position (e.g. position of hand, pose of hand, etc.) of an operation is determined).
Regarding claim 9, Tse-Lim teach the information processing device according to claim 1, wherein the second operation includes an operation using a second object different from the first object (Tse - The user may then select a tool icon, such as for example tool icon 132, by moving a finger on their hand across the tool icon 132 at a slow speed)([0066])(Lim - FIGS. 5A through 5C and 6A through 6C illustrate examples of a divided input area ...  A user may select one of the cells, to select one of the input objects 20)([0084] and [0086]; Figures 5A-5C and 6A-6C – exemplary operation using a second object (i.e. another hand) is shown).
Regarding claim 10, Tse-Lim teach the information processing device according to claim 9, wherein the second operation includes an operation performed in a state in which the second object is caused to approach the first object (Lim - The hovering state refers to a state in which an input tool for a user input is located within a proximity range 41. In the hovering state as shown in FIG. 9A, a user's finger is located within a proximity range 41 from a back of a user's hand)([0107]; Figure 9A – a second object approaching a first object is shown).
Regarding claim 11, Tse-Lim teach the information processing device according to claim 9, wherein the second operation includes an operation performed in a state in which the first object and the second object are in contact with each other (Lim - the user input may include, for example, a tap input, a touch-and-hold input, a double tap input, a drag input, a panning input, a flick input, a drag-and-drop input, a swipe input, and a pinch input that may be performed by a user on the input area)([0091]).
Regarding claim 12, Tse-Lim teach the information processing device according to claim 9, wherein the second object is a part of a body of the operating entity (Tse - FIG. 11 illustrates an example of using a close gesture to execute commands)([0088]; Figure 11 – use operation using another part of body of a user (i.e. another hand) is shown)(Lim - FIGS. 5A through 5C and 6A through 6C illustrate examples of a divided input area … FIGS. 7A and 7B illustrate examples of a drag input … FIGS. 15A, 15B, 16A and 16B illustrate examples of control of an external device)([0084], [0093], and [0135]; Figures 5A-5C, 6A-6C, 7A-7B, 15A-15B, and 16A-16B - operation using another part of body of a user (i.e. another hand) is shown).
Regarding claim 13, Tse-Lim teach the information processing device according to claim 1, further comprising: a display control unit configured to control display related to the selection by at least one of the first selecting unit or the second selecting unit (Tse – shown in FIG. 11, a set of tool icons 132 to 136 is projected onto the open hand H)([0066]; Figure 11 – an exemplary display generated related to selection is shown).
Regarding claim 14, Tse-Lim teach the information processing device according to claim 13, wherein the display control unit controls display related to a setting state of the operation region in the first object (Tse - the set of tool icons 132 to 136 moves with the position of the hand H such that set of tool icons 132 to 136 is always projected onto the hand H. When the user removes their hand H ... or the shadow S of the hand H no longer matches the predefined pattern, the set of tool icons 132 to 136 is no longer projected)([0066]; the projection is representative of the state of the operation region (i.e. conditions which trigger the projection)).
Regarding claim 15, Tse-Lim teach the information processing device according to claim 1, further comprising: a device control unit configured to control an operated device corresponding to the selected operation target (Lim - FIG. 14 illustrates an example of a portable device for controlling an external device using a virtual input area)([0129]).
Regarding claim 16, Tse-Lim teach the information processing device according to claim 1, wherein the second operation includes an operation for changing a state of the operation target (Lim - a control command for a volume control object may be mapped to a vertical drag input, and a control command for a music change object may be mapped to a horizontal drag input)([0097]).
Regarding claim 17, Tse-Lim teach the information processing device according to claim 1, wherein, in a case in which only one operation target is included in the selection target, the first selecting unit selects the operation target (Lim - FIG. 5A illustrates an input area 10 and a single input object 20. The input area 10 may not be divided into a plurality of cells. A user may select at least a portion of the input area 10, to select the input object 20)([0085]).
Regarding claim 18, Tse-Lim teach the information processing device according to claim 1, wherein the operation target includes a virtual object displayed in a display region (Tse -  image data comprising digital objects 100 to 104 is projected onto the interactive surface 24)([0060]).
Regarding method claim 19 and program claim 20, the claims recite similar features as device claim 1 in method and program form; therefore, the claims are rejected under similar rational. 

Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider the reference fully when responding to this action. The document cited therein and enumerated below teaches a method and apparatus for controlling a device through operations on objects.
20110134074A1 
20110267316A1 
20120249409A1 
20130016070A1
20130038528A1 
20140006997A1 
20150042620A1
20150324000A1 
20150323998A1 
20160127624A1 
20170251186A1 
20170285871A1 
7936341B2
8624836B1
8854433B1
8908098B2
9727131B2
9823751B2
9874977B1 
11003304B2 
KR20140026665A
KR101691633B1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONGJIA PAN whose telephone number is (571)270-1177. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONGJIA PAN/Primary Examiner, Art Unit 2145